Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Objection of claim 12 due to minor informalities has been withdrawn in response to amended claim submitted on 9/6/2022.

Rejection of claims 1-5,7-10,12-14,16,18-21,23-24 and 27 set under 35 USC 112(b) has been withdrawn in response to amended claims submitted on 9/6/2022.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claim 1 is objected to because of the following informalities:  Line 11 of claim recites “gripping a the remainder”. It appears that applicant has left the letter ‘a’ in error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–4, 8-10, 12–14, 16, 18, 20, 21, 23, 24 and 27 are rejected under 35 U.S.C. 103 as being anticipated by Aoki (US 20060118529, cited in IDS submitted on 05/26/2020) in view of Universal Robots (NPL YouTube Video, Get the Most out of your CNC Machine with Universal Robots).

For claim 1, Aoki teaches: A method for handling beam-cut parts (202) cut out of a piece of beam-cut material (Figure 1 and [0125], disclosing a laser cutting device and a separating and collecting device that is disposed on a downstream side of the laser cutting device)(204), the method comprising the steps of:

Receiving (401) the piece of beam-cut material (204) from beam-cutting equipment (102), the piece of beam-cut material (204) being situated on a supporting structure (116) ([0046-0051], disclosing downstream-sided supporting means may be arranged as to be capable of reliably supporting and sending out cut parts regardless of the size or shape thereof. Parts are cut and conveyed downstream. [0125], disclosing a laser cutting device 5 that is disposed on a downstream side of the loop forming portion 4, and a separating and collecting device 6 that is disposed on a downstream side of the laser cutting device. Therefore, separating and collecting device receives a material and that material is supported by supporting means); and

Gripping (402) at least one said beam-cut part (202) of the piece of beam-cut material, or gripping the piece of beam- cut material (204), or gripping a section (208) of the piece of beam-cut material (204) including at least one beam-cut part (202) of the piece of beam-cut material or gripping a the remainder part (206) of the piece of beam-cut material (204) with the at least one said beam-cut part (202) removed, by means of at least one gripper (110, 112) controlled by a gripping robot (106, 108) (NOTE: Under BRI, current claim structure requires underlined portion of limitation to be met. [0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Vacuum member 53 is gripper of gripping robot. [0093], disclosing moving and loading member is usually attached at a tip end portion of a movable arm of the transportation robot.)

Aoki teaches of cutting a material through a beam (Abstract, disclosing a laser cutting device, a method for laser cutting and a laser cutting system with which it is possible to perform laser cutting of parts), however does not explicitly disclose:

Cutting the piece of beam-cut material such that at least two said beam cut parts remain joined together by micro joints and/or at least one said beam-cut part and a remainder of part of said piece of beam-cut material remain joined together by micro joints;
However, applicant in page 2 last paragraph of Arguments/Remarks submitted on 09/06/2022 stated, “a micro joint is a well-established term or phenomenon in the present field of technology, and is well known to the person skilled in the relevant art. After beam-cut parts are cut out of a piece of material (a blank). micro joints remain, for example. in the form of very thin. or narrow, "bridges", or burrs. between the beam-cut part and the piece of material. These "bridges", or burrs, make the beam-cut parts "cling" to the piece of material or to each other”.

Therefore, any laser cutting device cuts parts out of a piece of material such that at least two said beam cut parts remain joined together by micro joints and/or at least one said beam-cut part and a remainder of part of said piece of beam-cut material remain joined together by micro joints. And well-established phenomenon term or phenomenon in the present field of technology, and is well known to the person skilled in the relevant art.

Aoki teaches of vacuum gripper, however does not teach gripper in the form of a claw, or a pair of pincers, or a plurality of jaws.

However, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Aoki to use gripper in the form of a claw, or a pair of pincers, or a plurality of jaws that handles the cut-out part(s) in best way. Modification is merely a design choice of utilizing gripper design most applicable and suitable to handle/carry product parts. See MPEP 2144.04.

Or in the alternative, Universal Robots teaches of a robot in the form of claws that receives processed parts (at time 0:59, disclosing a piece of material placed at supporting platform. And at time 1:13, disclosing a robot gripper in form of claws that receives processed part).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Aoki to have gripper in the form of a claw, or a pair of pincers, or a plurality of jaws as taught by Universal Robots to use a gripper that handles the cut-out part(s) in best way.

Claim 20 recites teaches same limitations as of claim 1, hence Aoki modified through Universal Robots teaches of a System for handling beam-cut parts. Furthermore, Aoki teaches: wherein the system further comprises a holder (114) for receiving a supporting structure (116), which holds the piece of beam-cut material (204), from beam-cutting equipment (102) and holding the support structure (figure 5 and Abstract, disclosing support region R1 and R2),

For claim 2, modified Aoki teaches: A method according to claim 1, characterized by the step of:

Releasing (404) the at least one said beam-cut part (202), or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material, or the remainder part (206) of the piece of beam-cut material with the at least one said beam-cut part removed at a separation zone (118) by means of the at least one gripper (110, 112) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. As it is a transporting robot, it necessarily releases the product parts 12 at a separation zone in order to collect and transport additional parts).

For claim 3, modified Aoki teaches: A method according to claim 2, characterized by the step of:

Moving (403) the at least one beam-cut part (202), or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material, or the remainder part (206) of the piece of beam-cut material with the at least one beam-cut part removed to the separation zone (118) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. As it is a transporting robot, it moves the product parts 12 that are piece of material cut through laser. Abstract, disclosing laser cutting device 5 is comprised with a material transferring means).

For claim 4, modified Aoki teaches: A method according to claim 1, characterized in that the step of gripping (402) the at least one beam-cut part (202), or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material, or the remainder part (206) of the piece-of beam-cut material with the at least one beam-cut part removed is performed by means of two said grippers (110, 1 12) controlled by at least one gripping robot (106, 108) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. …the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Figure 6a, disclosing product part 12 is grasped by vacuum members 53. Each part 12 is grasped by two vacuum members 53. As Aoki modified through Universal Robots teaches of grippers, all vacuum grippers of Aoki are modified to have grippers in form of claws. See claim 1 for modification).

For claim 8, modified Aoki teaches: A method according to claim 1, characterized by gripping at least one micro joint part (304) or a micro joint remainder part (308) of the piece of beam-cut material by means of the at least one gripper (110, 112) in such a way that a one said micro joint part is released from another said micro joint part (304) and/or from a micro joint remainder part (306) of the piece of beam-cut material ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Therefore beam-cut part of released from remainder part).


For claim 9, modified Aoki teaches: A method according to claim 8, characterized in that said micro joint part (304) is released from said another micro joint part (304) and/or from the micro joint remainder part (308) by bending or rotating the respective micro joint (306) in relation to another beam-cut part and/or the remainder part of the piece of beam-cut material by means of the gripper (110, 112) controlled by the at least one gripping robot (106, 108) ([0140-0141], moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53... Loading member moves product parts up and pressurizing member 52 presses scrap parts 13 downwards. [0065], disclosing a sheet-like material is cut. Hence sheet like material is bent to release product parts from scrap parts).

For claim 10, modified Aoki teaches: A method according to claim 8, characterized in that, in order to prepare the release of said micro joint part (304) from said another part (304) and/or the micro Joint remainder part (308), a said micro joint part (304) is pushed upward or downward in relation to the another micro joint part (304) and/or the micro joint remainder part (308) by means of said gripping robot (106, 108) ([0140-0141], disclosing moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Therefore, remainder part is pushed downward and cut out part is pushed upward).

For claim 12, modified Aoki teaches: A method according to claim 1, characterized by gripping the at least one beam-cut part (202) of the piece of beam-cut material or the remainder part(206) of the piece of beam-cut material (204) in such a way that the at least one beam-cut part (202) is released from another said beam-cut part (202) and/or from the remainder part (206) of said piece of beam cut material ([0140-0141], disclosing moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Therefore, product part 12 is released from scrap parts 13).


For claim 13, Aoki teaches: A method according to claim 12, characterized in that a at least one said beam-cut part (202) is released from another said beam-cut part (202) and/or from the remainder part (206) of said piece of beam cut material by rotating a one said beam cut-part part (202) in relation to said another beam-cut part (202) and/or the remainder part (206) of the piece of beam-cut material (204) by means of the gripper (110, 112) controlled by the at least one gripping robot (106, 108) ([0140-0141], disclosing moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Thereafter, when the moving and loading member 52 is ascended, the products parts 12 sucked by the vacuum member 53 will also be ascended. Loading member moves product parts up and pressurizing member 52 presses scrap parts 13 downwards. Therefore, beam cut part of pushed upward and remainder of part is pushed downward, torque is applied to beam cut part in one direction and to remainder part in opposite direction, hence beam cut part is rotated in relation to remainder part).

For claim 14, modified Aoki teaches: A method according to claim 12, characterized in that, in order to prepare the release of said beam-cut part (202) from another said beam-cut part (202) and/or the remainder part(206) of sad piece of beam-cut material, said beam-cut part (202) is pushed upward or downward or sideways in relation to the another beam-cut part (202) and/or the remainder part (206) of said piece of beam-cut material by means of said robot (106: 108) ([0140-0141], disclosing moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed i.e. downward on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked i.e. upward by the vacuum member 53).

For claim 16, modified Aoki teaches: A method according to claim 1, characterized by receiving the piece of beam-cut material (204) situated on a support structure (116) which is in the form of a raster structure (120), the raster structure comprising a plurality of flat members (502: 804) extending substantially parallel to one another (Abstract and figure 5, disclosing supporting region R1 and R2. These regions are flat and are parallel to one another).

For claim 18, modified Aoki teaches: A method according to claim 1, characterized in that the gripping (402) by means of the gripper (110, 102) is combined with picking and placing by means of a pick-and-place robot (702) using vacuum or magnets for picking and placing the at least one beam cut part (202) of the piece of beam-cut material (204), or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material or the remainder part (206) of the piece of beam-cut piece ([0141], disclosing through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53).

For claim 21, modified Aoki teaches: A system (104) according to claim 20, wherein the system is configured to perform the steps of the method as claimed in claim 1 (Abstract, disclosing a laser cutting system having laser cutting device 5 is comprised with a material transferring means. [0092], disclosing a robot).

For claim 23, modified Aoki teaches: A system (104) according to claim 20; 

wherein the system comprises a table (122) provided with the holder (114) for holding a raster structure (120) ([0104], disclosing upstream-sided supporting means may be a telescopic conveyer mechanism, a telescopic table mechanism), the raster structure being configured to hold the piece of beam-cut material (204) in a substantially horizontal plane (123), wherein the raster structure (120) comprises a plurality of elongated members (502; 804) extending substantially parallel to one another, wherein the table (122) comprises a rib structure (902) movable in relation to the raster structure (120), wherein the rib structure (902) comprises a plurality of ribs (904) extending substantially parallel to the horizontal plane (123), at least one of the plurality of ribs (904) being movable between two neighboring members (804) of the raster structure (120) in a direction (906) substantially perpendicular to the horizontal plane (123) ([0159-0161] and figures 13-15, disclosing supporting rollers 73, 76 and 79 that support an endless belt. Rollers are plurality of ribs. [0159] and figure 13, disclosing a sheet conveyer mechanism. Abstract, disclosing supporting region R1 and R2 having belt conveyer mechanism to transport sheet like material. Sheet like material will be supported and conveyed through belt conveyer mechanism before and after getting cut. And supporting rollers are necessary in both supporting regions for proper motion of the conveyer system), 

and wherein the rib structure (902) is configured to lift and hold at least one said beam-cut part (202) of the piece of beam-cut material, or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material, or the remainder (206) of the piece of beam-cut material from the resting position on the raster structure (120) in a direction (906) substantially perpendicular to the horizontal plane (123), wherein the gripping robot (106, 108) is configured to grip at least one said beam-cut part (202) of the beam- cut piece of material, or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material, or the remainder part (206) of the piece of beam-cut material when the at least one said beam-cut part (202) of the piece of beam-cut material, or the piece of beam-cut material (204), or the section (208) of the piece beam-cut material, or the remainder part (206) of the piece of beam-cut piece is held by ribs of the rib structure ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. As explained above sheet like material after getting cut will be supported by conveyer belt and rollers)

For claim 24, modified Aoki teaches: A system according to claim 23, wherein the gripping robot (106, 108) is configured to hold the at least one beam-cut part (202) of the piece of beam-cut material, or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material, or the remainder part (206) of the piece of beam-cut material by pressing the at least one beam-cut part (202) of the piece of beam-cut material, or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material or the remainder part (206) of the beam-cut piece of material against the ribs (904) of the rib structure (902) ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53. Therefore, scrap parts and product parts are pressed and grasped against endless belt. And belt is supported by rollers i.e. ribs).


For claim 27, modified Aoki teaches: A non-transient computer-readable storage medium containing data representing coded instructions configured for execution by a processor of a computer the instructions comprising the steps of the method as claimed in claim 1 (Abstract, disclosing a laser cutting system with which it is possible to perform laser cutting of parts of various shapes through easy control. [0092], disclosing a transportation robot. Robot and laser cutting system necessarily requires stored instructions and a pressor to execute the functions of robot and laser cutting).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20060118529, cited in IDS submitted on 05/26/2020) in view of Universal Robots (NPL YouTube Video, Get the Most out of your CNC Machine with Universal Robots) and Takeda (US 20170259434).

For claim 5, modified Aoki teaches: A method according to claim 4, characterized in that the step of gripping (402) the at least one beam-cut part (202), or the piece of beam-cut material (204), or the section (208) of the piece of beam-cut material or the remainder part (206) of the piece of beam-cut material with the at least one beam-cut part removed is performed by means of a robot ([0140-0141], disclosing separating and collecting device 6 comprises a transportation robot 8 with a plurality of movable arms. The moving and loading member 52 is descended in a condition in which it opposes a downstream side of the endless belt 40 through the action of the transportation robot 8, the scrap parts 13 are pressed on to the surface of the endless belt 40 by the pressurizing member 54 while the product parts 12 are sucked by the vacuum member 53).

Aoki teaches of multiple gripping members to pick a material (Figure 6a, disclosing product part 12 is grasped by vacuum members 53. Each part 12 is grasped by two vacuum members 53), however they are in one robot and not plurality of robots.

Therefore, Aoki does not teach: two separate gripping robots (106, 108), each gripping robot being equipped with at least one gripper (106, 108).

However, if would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Aoki to use two separate gripping robots, each gripping robot being equipped with at least one gripper as a duplication of parts to safely pick and transfer a workpiece. See MPEP 2144.04 B, Duplication of Parts.

Or in the alternative, Takeda teaches two separate gripping robots, each gripping robot being equipped with at least one gripper as a duplication of parts to safely pick and transfer a workpiece (Abstract, disclosing workpiece conveying apparatus includes: two SCARA robots each including a first arm supported on a raising and lowering frame through intermediation of a first joint, a second arm supported through intermediation of a second joint, a first arm driving mechanism configured to drive the first arm to rotate, and a second arm driving mechanism configured to drive the second arm to rotate).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Aoki to use two separate gripping robots, each gripping robot being equipped with at least one gripper as taught by Takeda to safely pick and transfer finished workpiece.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664